Citation Nr: 0108965	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  98-12 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to Department of Veterans Affairs (VA) 
disability compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 (West 1991) for testicular cancer.

2.  Entitlement to VA disability compensation benefits 
pursuant to 38 U.S.C.A. § 1151 (West 1991) for a disorder 
manifested by pain in the thoracic area.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to disability compensation 
benefits pursuant to 38 U.S.C.A. § 1151 (West 1991) for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and two friends


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from May 1943 to July 1944.  

In an August 1944 rating decision the VA Regional Office (RO) 
denied entitlement to service connection for a psychiatric 
disorder based on incurrence during service.  That decision 
was based on the psychiatric symptoms documented in the 
service medical records being due to a constitutional or 
developmental abnormality, and not subject to service 
connection.  In a March 1946 rating decision the RO denied 
entitlement to service connection for psychoneurosis, mixed 
type, on the basis that the then-diagnosed psychiatric 
impairment was not related to service.  In September 1983 the 
RO determined that new and material evidence had not been 
submitted to reopen the previously denied claims for service 
connection for a nervous disorder, which decision was 
affirmed by the Board in December 1984.  The RO again 
determined in September 1993 that new and material evidence 
had not been submitted to reopen the claim for service 
connection for a psychiatric disorder based on incurrence 
during service.

The veteran subsequently claimed that his psychiatric 
problems were the result of medication that he had received 
from a VA medical center (MC) from 1988-1991.  The RO denied 
entitlement to compensation benefits for a psychiatric 
disorder pursuant to 38 U.S.C.A. § 1151 (West 1991) in March 
1995, and that decision was affirmed by the Board in June 
1997.  The veteran requested reconsideration of the Board's 
June 1997 decision, which request was denied in August 1997.

The veteran's request for reconsideration of the Board's 
decision was referred to the RO for review as a request to 
reopen the previously denied claim.  In October 1998 the RO 
determined that the claim for compensation benefits for a 
psychiatric disorder pursuant to 38 U.S.C.A. § 1151 (West 
1991) was not well grounded, without considering whether new 
and material evidence had been submitted to reopen the 
previously denied claim.  The veteran perfected an appeal of 
that decision.

In an April 1996 rating decision the RO denied entitlement to 
disability compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 (West 1991) for testicular cancer and degenerative 
joint disease of the thoracic spine.  The veteran also 
perfected an appeal of the April 1996 decision.

The Board notes that the veteran's representative has asked 
that the adjudication of the veteran's appeal be advanced on 
the Board's docket due to the nature of the veteran's 
illness.  38 U.S.C.A. § 7107(a) (West 1991); 38 C.F.R. 
§ 20.900(c) (2000).  
Because the Board is prepared to adjudicate the appeal at 
this time in any event, the request is moot.


REMAND

If the veteran suffers an injury as the result of VA medical 
or surgical treatment and the injury results in additional 
disability, disability compensation benefits for the injury 
is warranted.  In determining whether any additional 
disability resulted from a treatment-related injury, the 
veteran's physical condition immediately prior to the injury 
on which the claim for compensation is based will be compared 
to the subsequent physical condition resulting from the 
injury, each body part being considered separately.  As 
applied to medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  Compensation will not be payable 
for the continuance or natural progress of disease or injury 
for which the treatment was authorized.

In determining whether such additional disability resulted 
from a disease or injury or aggravation of a disease or 
injury suffered as a result of VA medical treatment, it must 
be shown that the disability is actually the result of such 
injury, and not merely coincidental with it, and that the 
injury is not a necessary consequence of the medical 
treatment.  "Necessary consequences" are those that are 
certain to result from, or intended to result from, the 
medical treatment.  38 U.S.C.A. § 1151 (West 1991), 38 C.F.R. 
§ 3.358 (2000).

The Board notes that 38 U.S.C.A. § 1151 was amended in 1997 
to require a finding of fault on the part of the health care 
providers in order for any resulting disability to be 
compensable.  Departments of Veterans Affairs and Housing and 
Urban Development Appropriations Act of 1997, Pub. L. No. 
104-204, § 422a, 110 Stat. 2926 (1997).  The amendment to the 
law applies only to claims filed on or after October 1, 1997.  
Because the veteran's claims were filed prior to October 1, 
1997, his claims are properly adjudicated by applying the law 
in effect prior to the amendment.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991); VAOPGCPREC 40-97.

VA's General Counsel has held that for claims filed prior to 
October 1, 1997, the provisions of 38 U.S.C.A. § 1151 apply 
to VA's failure to diagnose and/or treat a pre-existing 
condition.  Disability or death due to a pre-existing 
condition may be found to have occurred "as a result of" VA 
treatment only if "a physician exercising the degree of skill 
or care ordinarily required of the medical profession 
reasonably should have diagnosed the condition and rendered 
treatment which probably would have avoided the resulting 
disability or death."  VAOPGCPREC 5-2001.

The service medical records show that the veteran was 
hospitalized in February 1944 for psychiatric observation 
with a history of repeated disciplinary offenses and conflict 
with authority figures, having spent most of his eight months 
in service in confinement.  As the result of the psychiatric 
evaluation he was found to be unfit for military service due 
to a constitutional psychopathic state (emotional 
instability) and separated from service.

VA treatment records and multiple VA examinations beginning 
in December 1945 document the veteran's long-standing history 
of mental confusion, emotional instability, anxiety, 
confabulation, bizarre physical complaints, and delusions.  
He consistently denied having any sort of psychiatric 
impairment, and attributed the problems resulting from his 
behavior to other individuals.  He also denied having 
received any type of psychiatric treatment, and repeatedly 
refused such treatment.

Treatment records from the VAMC in Portland, Oregon, show 
that the veteran received treatment for herpes zoster and 
post-herpetic neuralgia in the T-8 through T-10 dermatomes 
beginning in October 1989.  He was examined in March 1990 due 
to a finding of hematuria.  The treating physician at that 
time noted that the left testes or epididymis was swollen and 
tender to palpation, and that the prostate had a suspicious 
induration.  The physician recommended that the veteran 
undergo a prostate biopsy, which he refused.  No 
recommendations were made regarding the left testes or 
epididymis.  He continued to receive treatment until July 
1990, including a psychiatric evaluation in April 1990.  The 
July 1990 treatment record indicates that he was then 
returning to live in Phoenix.

VA treatment records for July 1990 to September 1994 are not 
of record, nor have they apparently been requested.  
Treatment records from the VAMC in Phoenix indicate that the 
veteran was treated for chronic epididymitis in September 
1994.  With further examination and diagnostic testing he was 
found to have testicular cancer, resulting in removal of the 
left testes in October 1994.  He received radiation treatment 
for the cancer through December 1994 and regular check-ups 
through September 1995.

The treatment records for October 1995 to June 1998 are not 
of record.  Treatment records from the VAMC in Tucson show 
that in June 1998 he developed cancer of the prostate, with 
metastasis to the bones of the left hip, the left thigh, two 
vertebrae, the left 6th rib, the left pelvic bone, and the 
sternum. 

The veteran originally claimed entitlement to compensation 
benefits for the nerve damage apparently due to post-herpetic 
neuralgia, which he characterized as thoracic pain.  A VA 
examination in February 1996 resulted in a diagnosis of 
degenerative arthritis of the spine, and in the April 1996 
rating decision the RO denied entitlement to service 
connection for degenerative joint disease of the thoracic 
spine.  The RO has not yet considered whether the post-
herpetic neuralgia was caused or aggravated by the treatment 
received from VA.

The veteran initially claimed that his psychiatric disorder 
was due to "medication error overload" by VA from 1988-1991, 
which claim was previously denied by the Board.  He also 
contends that the psychiatric impairment is the result of 
intractable pain and suffering that he has endured since his 
left testicle was removed due to testicular cancer in October 
1994.  

The veteran asserts that the metastatic prostate cancer is a 
continuation of the testicular cancer that was initially 
diagnosed in September 1994.  He claims that the testicular 
cancer was present when he was previously examined and 
treated by VA, and that VA was at fault in not diagnosing and 
treating the disorder.  He has at different times stated that 
the previous examination occurred in 1973, 1988, 1990, or 
1994.  

The only documented examination now of record occurred in 
March 1990.  The RO requested VA treatment records from the 
Portland VAMC for 1988-1989, but none could be located.  The 
Board notes that in September 1998 the VAMC in Phoenix 
reported that all of the veteran's treatment records from 
that facility had been forwarded to the VAMC in Tucson.  
Although the RO requested the treatment records from the 
Tucson VAMC for July 1995 to September 1998, only the records 
for June and July 1998 were provided.  The remaining VA 
treatment records are deemed to be evidence of record, and a 
determination on the merits of the veteran's appeals cannot 
be made without consideration of that evidence.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

When the veteran requested treatment at the VAMC in Portland, 
Oregon, in January 1990, he presented copies of medical 
records from a private physician.  Those records are not in 
file.  A February 1993 medical report indicates that at that 
time he was receiving treatment for multiple complaints from 
the Cottonwood Medical Center, Ltd.  The records of that 
treatment are not in file, and are relevant in determining 
the onset and etiology of his claimed disabilities.

During a February 2000 hearing the veteran provided testimony 
that can be interpreted as indicating that his current VA 
physicians provided the opinion that, had the testicular 
cancer been diagnosed in 1990, the metastatic prostate cancer 
could have been prevented.  Such an opinion is relevant to 
whether the currently diagnosed prostate cancer is the result 
of VA treatment or examination, and the veteran should be 
instructed to obtain an opinion from his treating physicians 
regarding the onset and etiology of the testicular and 
prostate cancer.  See Anglin v. West, 11 Vet. App. 361 (1998) 
(if the veteran refers to a medical opinion that is relevant 
to his claim, VA has a duty to notify him to submit the 
medical opinion).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), in which the Court 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
act, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas, 1 Vet. App. at 308.

Because of the change in the law, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  For these 
additional reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are satisfied.

2.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for any disorder 
since January 1988.  After securing any 
necessary release, the RO should obtain 
copies of such records that are not in 
file.  Specifically, the RO should obtain 
the veteran's treatment records from the 
VAMCs in Portland, Oregon, and Phoenix 
and Tucson, Arizona, for July 1990 to 
September 1994, for October 1995 to June 
1998, and for September 1998 through the 
present.  If the RO is not able to obtain 
the identified records, the claims file 
should be documented to that effect.

3.  The RO should instruct the veteran to 
obtain a medical opinion from his treating 
physician regarding the onset and cause of 
the currently diagnosed prostate cancer.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should obtain a medical opinion 
addressing the following questions.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the physician providing the 
opinion, and its receipt and review should 
be acknowledged in the opinion.  The 
physician should provide the rationale for 
his/her opinion.

	a.  Whether a physician exercising 
the degree of skill or care ordinarily 
required of the medical profession 
reasonably should have diagnosed 
testicular cancer prior to September 1994 
and rendered treatment which probably 
would have avoided the resulting 
disability.

	b.  Whether the prostate cancer that 
was diagnosed in 1998 is etiologically 
related to the testicular cancer that was 
treated in 1994.

	c.  Whether the medical treatment 
provided for herpes zoster, post-herpetic 
neuralgia, or degenerative joint disease 
of the thoracic spine resulted in 
increased disability due to those 
impairments, when compared to the status 
of the disability prior to rendering 
treatment.  If the treatment resulted in 
increased disability, the physician should 
state whether the increase in disability 
was or was not a continuance or natural 
progress of the disease for which the 
treatment was authorized or a necessary 
consequence of the medical treatment.

5.  The RO should then review the claims 
file to ensure that all of the required 
notices have been sent to the veteran, 
that all available evidence designated by 
the veteran has been obtained, and that 
the veteran has been notified of any 
evidence that could not be obtained.  The 
RO should also ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
ensure that the requested opinion is in 
complete compliance with the directives 
of this remand and, if it is not, the RO 
should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the claims for 
disability compensation pursuant to 
38 U.S.C.A. § 1151 for testicular cancer 
and any disorder manifested by pain in 
the thoracic area, including post-
herpetic neuralgia.  The RO should also 
notify the veteran of the evidence 
required to reopen the claim for 
compensation benefits for a psychiatric 
disorder, determine whether new and 
material evidence has been submitted and, 
if so, fully develop that claim.  

In an August 2000 document, reference is 
made to the veteran's request for an 
electric cart.  The RO should take 
appropriate action as to this matter.   

If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable laws and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Only those issues that have 
been fully developed for appellate review 
should be certified to the Board.  

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	M. SABULSKY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


